Citation Nr: 0717783	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD and, if so, 
whether the reopened claim should be granted.

2.  Entitlement to an increased rating for Scheuermann's 
disease of the spine, currently rated as 40 percent 
disabling.

3.  Whether the non-payment of disability compensation to the 
veteran from January 15, 2003, to March [redacted], 2003, and 
subsequent reduction of his disability compensation benefits 
due to his incarceration from March [redacted], 2003, to September [redacted], 
2004, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO), which denied entitlement to service connection for PTSD 
and an increased rating for his service connected back 
disorder.  This appeal also stems from an August 2003 
determination by the RO reducing his compensation benefits to 
an amount payable for a disability evaluated as 10 percent 
disability due to his incarceration and from a July 2004 
determination by the RO terminating the veteran's VA 
disability benefits due to his status as a fugitive felon 
during the period January 15, 2003, to March [redacted], 2003. 

The RO in the May 2004 rating decision from which this appeal 
ensued appears to have determined that new and material 
evidence to reopen the veteran's previously denied claim for 
entitlement to service connection for PTSD had been received, 
and then readjudicated the claim on a de novo basis in light 
of all the evidence of record.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for PTSD is 
addressed below. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
RO rating decision in August 1992.

2.  In a rating decision dated in March 1998, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for PTSD.  Following 
notification of the adverse determination, the veteran did 
not initiate an appeal.

3.  Evidence received since the March 1998 rating decision 
declining to reopen the claim for service connection for PTSD 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither redundant nor 
cumulative, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  The veteran did not serve in combat while in service.

5.  The stressor claimed by the veteran is not corroborated 
by any supporting evidence.

6.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

7.  The veteran's Scheuermann's disease of the spine produces 
no more than the equivalent of severe lumbosacral strain; 
ankylosis is not demonstrated.

8.  The veteran was under a warrant for arrest for the period 
January 15, 2003, to March [redacted], 2003, and incarcerated for a 
felony conviction from March [redacted], 2003, to September [redacted], 2004.



CONCLUSIONS OF LAW

1.  The unappealed September 1992 rating decision, which 
denied service connection for PTSD, and the unappealed March 
1998 rating decision declining to reopen his claim for 
service connection for PTSD are final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  The evidence received since the March 1998 rating 
decision that denied the veteran's attempt to reopen the 
claim for service connection for PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002; 
38 C.F.R. §§ 3.156(a), 20.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

4.  The criteria for an increased evaluation in excess of 40 
percent for Scheuermann's disease of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic Codes 5289, 5295 
(2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Code 5237 
(2006).

5.  The non payment of the veteran's disability compensation 
during the period in which he was a fugitive felon was 
proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.103, 3.665 (2006).

6.  The reduction of the veteran's disability compensation to 
10 percent due to incarceration for a felony conviction was 
proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.103, 3.665 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003, July 2004, 
February 2005, September 2005 March 2006, and August 2006; 
rating decisions in March 2002 and May 2005; and statements 
of the case in February 2003, May 2005, and August 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD

The evidence on file at the time of the March 1998 rating 
decision included the veteran's service medical and 
administrative records, VA inpatient and outpatient treatment 
records, and reports of VA PTSD examinations afforded the 
veteran in July 1992 and October 1997.  The veteran's service 
medical records to include his August 1985 medical 
examination for service separation are negative for any 
pertinent complaints or findings suggestive of any 
psychiatric impairment.  VA treatments records considered by 
the RO in March 1998, while showing evaluation and treatment 
for dysthymia and a personality disorder, were absent of any 
diagnosis of PTSD.  When examined by VA in July 1992 
specifically for PTSD, the veteran was diagnostically 
assessed as having chronic mild dysthymia, anti-social 
personality disorder, and alcohol and cocaine abuse.  
Polysubstance abuse, substance induced mood disorder with 
paranoid ideation, and personality disorder were the 
diagnoses in October 1997.  On that examination, the examiner 
stated that while the veteran had a history of nightmares, 
there were no other symptoms of PTSD reported by the veteran 
upon which to base a diagnosis of PTSD at that time.
 
Based on the above, the RO in March 1998 declined to reopen 
the claim for service connection for PTSD on the basis that 
the claim was previously denied as there was no evidence of 
any diagnosis of this disorder and the evidence recently 
received was also negative for a diagnosis of PTSD.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that decision, which is final.  38 
U.S.C.A. § 7105.
 
In September 2003 the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion. See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The medical evidence received subsequent to the March 1998 RO 
rating action includes a report of a VA psychiatric 
consultation in October 2005, noting the veteran's past 
psychiatric history as well as his social and developmental 
history.  Following a mental status examination, chronic 
PTSD, bipolar disorder, and cocaine dependence were 
diagnosed.

In view of the above, the Board finds that the evidence 
submitted since the March 1998 decision is new and material 
in that a VA physician for the first time has indicated that 
the veteran has a diagnosis of PTSD.  Therefore, the newly 
received evidence, indicating that the veteran has PTSD, the 
absence of which was the basis of the RO's prior denials in 
August 1992 and in March 1998, represents new and material 
evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
Having agreed with the RO determination that new and material 
evidence has been submitted; the veteran's previously denied 
claim for service connection for PTSD is reopened and the 
claim will be addressed on the merits.  The veteran is not 
prejudiced by the Board's adjudication of the claim on the 
merits because the RO has already considered this claim on 
the merits.

Service connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, or combat 
injuries.  The evidence does not otherwise show that the 
veteran had actual combat with the enemy.  The veteran does 
not contend otherwise.  Furthermore, his DD Form 214 shows no 
certificate or awards denoting participation in combat, and 
his military occupational specialty (Hospital Corpsman) does 
not suggest that he served in combat.  The Board finds, 
therefore, that the veteran did not participate in combat 
while in service and that corroborating evidence of the 
claimed events having actually occurred is required to 
support his claim.  Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran avers that his involvement as an informer for the 
Naval Investigative Service (NIS), in an investigation in the 
possession, use, and sale of LSD aboard his ship resulted in 
the arrest of several of his shipmates.  He alleges that as a 
result of his role in assisting the NIS in this investigation 
he received threats on his life from other shipmates who were 
also involved "in the LSD drug operation."  He further 
alleges that as a result of these threats he was transferred 
from his ship to another duty location.  While the veteran's 
role as a "source" in the identification and arrest of two 
of his shipmates for the sale and use of LSD is reasonably 
suggested by documents obtained from the NIS in May 2006, 
there is no documentation corroborating the veteran's 
statements that his life was thereafter threatened by his 
fellow shipmates.  His personal accounts of threats on his 
life by fellow shipmates causing him to be transferred by the 
Navy to another duty station for his personal safety are not 
independently supported and are unverifiable.  Here the Board 
observes that any attempt to corroborate the veteran's 
alleged stressor by his service department would be 
unsuccessful due to the anecdotal nature of the stressor.  
Furthermore service department documentation on file, shows 
that his transfer from his ship in March 1984 was in a 
temporary additional duty (TAD) status for purposes of trail 
preparation related to his activities as a source.  Further 
information on file, consisting of a June 1984 Operations 
Report, shows that he was ultimately transferred back to his 
ship following an incident in which he assaulted a fellow 
service member.  This documentation showing the veteran was 
transferred from his ship on a temporary basis for purposes 
of trail preparation and his subsequent transfer back to his 
ship does not support his assertion that threats upon his 
life that caused him to leave his ship were made by his 
fellow shipmates.  In any event, the Board finds that the 
claim is not supported by corroborating evidence that the 
veteran's alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a diagnosis of PTSD in October 
2005, which appears to have been based on a number of claimed 
stressors events, most of which occurred prior to the 
veteran's entrance in to service.  The diagnosis, to the 
extent it considered the veteran's account of his in-service 
stressor, was based on the veteran's reported history that is 
not supported by any corroborating evidence.  Because the 
diagnosis was based on reported history, rather than 
documented history, the medical evidence reflecting that 
diagnosis is not probative for the purpose of adjudicating 
the veteran's claim for service connection for PTSD.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of service 
history, and not his documented history, is not probative).  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The Board notes that the veteran, apparently acknowledging a 
number of childhood traumas to include witnessing his 
grandmother's throat being slashed by an angry tenant and his 
niece being killed as a result of being trapped in a house 
fire, has contended that he has PTSD that was aggravated by 
service.  The Board however observes that there is no 
evidence either prior to service or in service of PTSD, such 
as to support a claim of PTSD preexisting service and being 
aggravated therein.  While the veteran has been currently 
diagnosed as having PTSD, the manifestation of this disorder 
was first clinically documented many years following service 
separation.  As the condition is not shown to have pre-
existed service there is no basis for a claim that it was 
aggravated by service. 

In summary, the evidence is insufficient to show that the 
veteran served in combat, and his claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because his claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.

Increased rating for Scheuermann's disease of the spine

Disability ratings are determined by the application of VA 
Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability rating, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability, a diagnostic code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The provisions of 
38 C.F.R. 4.40 and 4.45 should be considered in conjunction 
only with diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's Scheuermann's disease of the spine is rated by 
the RO as 40 percent disabling under Diagnostic Code 5295 of 
the Rating Schedule  based on a finding that that the veteran 
has symptoms compatible to severe lumbosacral strain under 
the Rating Schedule in effect prior to September 26, 2003.

In September 2003, VA revised the criteria for evaluating 
disorders of the spine. Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply. Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000, 65 Fed. 
Reg.  33422(2000); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The Board is bound by those rulings.

The RO addressed the new criteria in its November 2006 
supplemental statement of the case. Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provides that 
lumbosacral strain is rated under Code 5295.  A 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion. If there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order. Finally, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The amended version of the rating criteria provides that 
lumbosacral or cervical strain is rated pursuant to 
Diagnostic Code 5237, which directs the evaluator to use the 
general rating formula.  The general rating formula provides 
for the following disability ratings for diseases or injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  It applies 
to Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine 
(100 percent).

Note (1) to the rating formula specifies 
that any associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be separately evaluated under an 
appropriate diagnostic code.

Note (2) provides that for VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.  See also 38 C.F.R. 
§ 4.71a, Plate V.

Note (3) provides that in exceptional 
cases, an examiner may state that because 
of age, body habitus, neurologic disease, 
or other factors not the result of 
disease or injury of the spine, the range 
of motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4) instructs the evaluator to round 
each range of motion measurement to the 
nearest five degrees.

Note (5) provides that for VA 
compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following:  difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6) instructs the evaluator to 
separately evaluate disability of the 
thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a (effective September 26, 2003).

With respect to the application of the criteria in effect 
prior to September 23, 2003, the currently assigned 40 
percent evaluation is the maximum rating available under 
Diagnostic Code 5295 (pertaining to lumbosacral strain).  
Consequently, this code need not be discussed further.  
However, a higher rating (50 percent) is potentially 
available under former Diagnostic Code 5239 (pertaining to 
ankylosis of the lumbar spine).

In this case the veteran does not have ankylosis of the 
lumbar spine.  On VA examination in October 2000 the veteran 
showed normal range of motion of the lumbar spine.  On his 
most recent VA examination in October 2005 active motion of 
the thoracolumbar spine in forward flexion was from 0 to 60 
degrees with pain between 40 and 60 degrees; extension was 0 
to 25 degrees, left lateral flexion was from 0 to 30 degrees 
with pain between 25 and 30 degrees; right lateral flexion 
was from 0 to 30 degrees with pain between 25 and 30 degrees; 
left lateral and right lateral rotation were from 0 to 25 
degrees with pain between 20 and 25 degrees.  The examiner 
reported that there was additional limitation of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance.  Sensory examination of the lower 
extremities showed sensation was normal in the left lower 
extremity and impaired to light touch and pinprick in the 
right lower extremity over the right antero-lateral thigh 
(lateral femoro-cutaneous nerve).  Motor examination showed 
no atrophy of the lower extremities with normal muscle tone.

An electrodiagnostic study in September 2005 was reported to 
be inconclusive with regard to lumbosacral radiculopathy as 
the veteran, although undergoing a nerve conduction velocity 
study, refused further testing involving needle sampling of 
the muscles.  The nerve conduction velocity study, however, 
showed no evidence of peripheral neuropathy in the right 
lower extremity.

Applying the rating criteria that were in effect prior to 
September 2003, the Board finds that the veteran's lumbar 
spine disability, specifically to the extent that it is 
attributed to the service-connected Scheuermann's disease, 
produced no more than the equivalent of severe lumbosacral 
strain, even considering his complaints of pain, warranting 
no more than a 40 percent rating.  Ankylosis is not shown

Considering the revised criteria, the Board finds that the 
evidence is consistent with the criteria for a 40 percent 
rating, based on the range of motion and additional physical 
findings reported by the October 2005 examiner as summarized 
above.

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Here, the record does not indicate that the veteran 
experiences any significant increase in his symptoms on 
prolonged use as a result of his service-connected 
Scheuermann's disease.  The veteran's October 2005 VA 
examiner reported that the veteran had degenerative disk 
disease of the lumbar spine.  He further stated that the 
veteran's degenerative disk disease of the lumbar spine was 
not etiologically related to Scheuermann's disease.  
Therefore, the Board has not considered the criteria for 
evaluation of intervertebral disc syndrome because that 
condition is not shown to be part of the veteran's service-
connected disability.  In sum, however, the Board finds that 
the veteran's complaints of low back pain as well as any 
diminution in excursion, strength, speed, coordination or 
endurance, do not reflect sufficient additional functional 
loss on use warranting a greater rating under the provisions 
of §§ 4.40, 4.45.  

The Board finds that the preponderance of the evidence is 
against a rating greater than 40 percent under both the old 
and new criteria.  The preponderance of the evidence is 
against the veteran's claim and the criteria for a rating 
greater than the 40 percent rating currently in effect are 
not met.  Therefore, the claim is denied.

Whether the non-payment of disability compensation to the 
veteran from January 15, 2003 to March [redacted], 2003 and subsequent 
reduction of his disability compensation benefits due to his 
incarceration from March [redacted], 2003 to September [redacted], 2004 was 
proper.

On March 21, 2001, the veteran was incarcerated for a term of 
nine months after having his probation revoked due to having 
violated the terms of his supervised release.  An 
institutional official in a written statement received in 
October 2001 reported that the veteran had been incarcerated 
for a felony offense.  It appears from information on file 
that the veteran, prior to his probation, had been originally 
sentenced for a Class D Felony, involving the possession of 
stolen firearms.  

Thereafter the veteran violated a second term of probation, 
which was started on November 2, 2001.  On this occasion, the 
veteran failed to report for a scheduled urine screen in 
December 2002.  It subsequently came to the attention of his 
probation officer that he was abusing cocaine and a message 
was left for him to report to this individual in early 
January 2003.  When the veteran failed to report a warrant 
was issued for his arrest on January 15, 2003.  Following the 
issuance of an arrest warrant, the Court revoked the 
veteran's supervised release and sentenced him to serve a 
term of twenty-four months.  The veteran's date of 
confinement following the issuance of a warrant for his 
arrest is shown by the evidence to be March [redacted], 2003.  While 
the veteran alleges that his incarceration was the result of 
a violation of supervised release, the evidence shows that 
the incarceration was due to the commission of the original 
felony.

The compensation of fugitive felons and incarcerated 
beneficiaries a of VA benefits is governed by 38 C.F.R. § 
3.665.  That regulation provides that compensation is not 
payable on behalf of a veteran for any period during which he 
or she is a fugitive felon.  A veteran eligible for 
compensation benefits may not be paid such benefit for any 
period during which he is a fugitive felon.  The term 
"fugitive felon" means a person who is a fugitive by reason 
of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law. 38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2) (2006).  The veteran here 
clearly violated a condition of probation or parole imposed 
for commission of a felony.  Therefore, he met the definition 
of fugitive felon and non-payment of his benefits during the 
time that he was a fugitive felon was proper.

The regulations also provide that any person incarcerated in 
a Federal, State, or local penal institution in excess of 60 
days for conviction of a felony will not receive compensation 
in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  
If a veteran is rated 20 percent disabled or more, then the 
veteran will receive compensation payable under 38 U.S.C.A. § 
1114(a), or the equivalent of a 10 percent rating.  38 C.F.R. 
§ 3.665(d)(1).  If the veteran is rated at less than 20 
percent, then the veteran will receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. 
§ 3.665(d)(2).

The Board observes that 38 C.F.R. § 3.665, in pertinent part, 
reads that any person incarcerated in a Federal, State or 
local penal institution in excess of 60 days for conviction 
of a felony will not be paid compensation in excess of the 
equivalent of a 10 percent rating beginning on the 61st day 
of incarceration.  Therefore, the reduction of the veteran's 
compensation benefits was properly made following 60 days of 
incarceration.

Therefore, the Board finds that 38 C.F.R. § 3.665 governs the 
veteran's receipt of benefits during his period of 
incarceration. Under that provision, the non-payment of 
disability compensation to the veteran from January 15, 2003 
to March [redacted], 2003 due to his status as a fugitive felon and 
subsequent reduction of his disability compensation benefits 
from May 3, 2003 to September [redacted], 2004 due to his 
incarceration, beginning on March [redacted], 2003, was proper.


ORDER

Service connection for PTSD is denied.

An increased evaluation for Scheuermann's disease of the 
spine, currently rated as 40 percent disabling, is denied.

The non-payment of disability compensation to the veteran 
from January 15, 2003, to March [redacted], 2003, and subsequent 
reduction of disability compensation benefits due to his 
incarceration from March [redacted], 2003, to September [redacted], 2004, was 
proper. 



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


